



_________________________________




EMPLOYMENT AGREEMENT
 
BETWEEN
 
RON BENTSUR
 
AND
 
KERYX BIOPHARMACEUTICALS, INC.




_________________________________


 

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT
 

1.   Effective Date
1
      2.   Employment
1
      3.  Employment Period
1
      4.   Extent of Service
1
      5.   Compensation and Benefits
2
         
(a)
Base Salary
2
             
(b)
Incentive, Savings and Retirement Plans
2
             
(c)
Welfare Benefit Plans
3
             
(d)
Expenses
3
             
(d)
Vacation
3
          6.  Termination of Employment
3
         
(a)
Death
3
             
(b)
Disability
3
             
(c)
Termination by the Company
4
             
(d)
Termination by Executive
5
             
(e)
Notice of Termination
6
             
(f)
Date of Termination
6
          7. Obligations of the Company upon Termination
6
         
(a)
Termination by Executive for Good Reason; Termination by the Company Other Than
for Cause or Disability
6
             
(b)
Death or Disability
7
             
(c)
Cause; Resignation Other than for Good Reason
8
             
(d)
Expiration of Employment Period
8
             
(e)
Resignation
9
          8.  Change in Control
 
9
           
(a)
Definition
9
             
(b)
Awards not Assumed or Substituted by Surviving Entity
10
             
(c)
Awards Assumed or Substituted by Surviving Entity
11
          9.   Non-exclusivity of Rights
11

 

--------------------------------------------------------------------------------


 

10. Full Settlement; No Mitigation
11
      11. Mandatory Reduction of Payments in Certain Events
12
      12.   Restrictions on Conduct of Executive
12
         
(a)
General
12
             
(b)
Definitions
13
             
(c)
Restrictive Covenants
15
             
(d)
Enforcement of Restrictive Covenants
16
          13. Successors
 
18         14. Cooperation
 
18         15.  Code Section 409A
 
18            
(a)
General
18
             
(b)
Definitional Restrictions
18
             
(c)
Six-Month Delay in Certain Circumstances
19
          16.  Miscellaneous
 
20
           
(a)
Governing Law
20
             
(b)
Captions
20
             
(c)
Amendments
20
             
(d)
Notices
20
             
(e)
Severability
20
             
(f)
Withholding
20
             
(g)
Waivers
20
             
(h)
Entire Agreement
21
             
(i)
Arbitration
21

 
- ii -

--------------------------------------------------------------------------------


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 14th
day of September, 2009 by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Ron Bentsur (“Executive”), to be effective as
of the Effective Date, as defined in Section 1.
 
BACKGROUND
 
The Company desires to engage Executive as the Chief Executive Officer of the
Company from and after the Effective Date, in accordance with the terms of this
Agreement.  Executive is willing to serve as such in accordance with the terms
and conditions of this Agreement.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Effective Date.  The effective date of this Agreement (the
“Effective Date”) shall be May 20, 2009, which is the date on which Executive
was appointed as Chief Executive Officer of the Company.
 
2.           Employment .  Executive is hereby employed on the Effective Date as
the Chief Executive Officer of the Company.  In his capacity as Chief Executive
Officer, Executive shall have the duties, responsibilities and authority
commensurate with such position as shall be assigned to him by the Board of
Directors of the Company (the “Board”).  In his capacity as Chief Executive
Officer, Executive will report directly to the Board.
 
3.           Employment Period.  Unless earlier terminated herein in accordance
with Section 6 hereof, Executive’s employment shall be for a term beginning on
the Effective Date and ending on May 20, 2012 (the “Employment
Period”).  Notwithstanding the foregoing, Executive’s opportunity to earn
Milestone-Based Incentive Awards, as defined in Section 5(b)(iii) of this
Agreement, and the provisions in this Agreement relating to the termination of
such opportunity, shall be effective until May 20, 2014, subject to an earlier
termination under Section 7 or 8 of this Agreement (the “Milestone Period”).
 
4.           Extent of Service.  During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to Executive hereunder, to use
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) manage personal investments, or (B) devote
reasonable periods of time to charitable and community activities or, with the
approval of the Board, industry or professional activities including service on
the board of directors of another corporation, so long as such activities do not
significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement.
 

--------------------------------------------------------------------------------


 
5.             Compensation and Benefits.
 
(a)           Base Salary.  During the Employment Period, the Company will pay
to Executive base salary at the rate of U.S. $300,000 per year (“Base Salary”),
less normal withholdings, payable in approximately equal bi-weekly or other
installments as are or become customary under the Company’s payroll practices
for its employees from time to time.  The Compensation Committee of the Board
shall review Executive’s Base Salary annually and may increase Executive’s Base
Salary from year to year.  The Compensation Committee may reduce Executive’s
Base Salary in an amount up to 10% in the aggregate (i.e., the sum of any and
all reductions under this clause (i) cannot exceed $30,000).  Such adjusted
salary then shall become Executive’s Base Salary for purposes of this
Agreement.  The annual review of Executive’s salary by the Board will consider,
among other things, Executive’s own performance and the Company’s performance.
 
(b)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to other senior
executive officers of the Company (“Peer Executives”), and on the same basis as
such Peer Executives.  Without limiting the foregoing, the following shall
apply:
 
(i)           Annual Bonus.  For each year during the Employment Period,
Executive will have an opportunity to receive an annual bonus, not to exceed 75%
of his Base Salary (the “Annual Bonus”).  The Compensation Committee will
establish performance goals and objectives from year to year on which the Annual
Bonus will be based, but the Compensation Committee reserves the sole discretion
to modify such goals and objectives, or the final amount of the Annual Bonus,
based upon unforeseen events occurring during the related year or its assessment
of the Company’s or the Executive’s performance in general.  The Compensation
Committee will provide the Executive with such goals and objectives and any
modifications it may make.  The Compensation Committee also reserves the sole
discretion to pay up to 50% of any Annual Bonus to Executive in the form of
fully-vested registered common stock of the Company.  Executive’s maximum
potential Annual Bonus for fiscal year 2009 will be $131,250, which is equal to
75% of Executive’s pro rated Base Salary for such year.
 
(ii)           Initial Option Grant.  On the Effective Date the Company granted
to Executive an option to purchase 600,000 shares of Company common stock at a
price equal to the fair market value of such stock on such date (the “Stock
Option”).  The Stock Option was issued as an inducement award and was not
granted under the Company’s shareholder-approved incentive plan.  The Stock
Option will vest in equal annual installments on each of the first four
anniversaries of the Effective Date, conditioned upon Executive’s continuing
employment, and subject to other terms and conditions set forth in the option
certificate memorializing the Stock Option.  During the Employment Period,
Executive may be eligible for additional stock-based awards under the Company’s
long-term incentive plan, as determined by the Compensation Committee.  Nothing
herein requires the Board or the Compensation Committee to make additional
grants of options or other awards in any year.
 
- 2 -

--------------------------------------------------------------------------------


 
(iii)           Milestone-Based Incentive Compensation.  During the Milestone
Period Executive will have the opportunity to earn awards of restricted stock
based upon milestone-based performance criteria, as set forth on Exhibit A to
this Agreement (the “Milestone-Based Incentive Awards”).
 
(c)           Welfare Benefit Plans.  During the Employment Period, Executive
and Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, dependent life, accidental
death and travel accident insurance plans and programs) (“Welfare Plans”) to the
extent available to other Peer Executives.
 
(d)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives with respect to travel,
entertainment and other business expenses.  Notwithstanding the foregoing, (i)
the reimbursements provided in any one calendar year shall not affect the amount
of reimbursements provided in any other calendar year; (ii) the reimbursement of
an eligible expense shall be made as soon as practicable but no later than
December 31 of the year following the year in which the expense was incurred;
and (iii) Executive’s rights pursuant to this Section 5(d) shall not be subject
to liquidation or exchange for another benefit.
 
(e)           Vacation.  During the Employment Period, Executive will be
entitled to four weeks of paid vacation per year, subject to the Company’s
vacation policies.  Notwithstanding the foregoing, Executive’s paid vacation for
fiscal year 2009 will be two weeks.
 
6.              Termination of Employment.
 
(a)           Death.  Executive’s employment shall terminate automatically upon
Executive’s death during the Employment Period.
 
(b)           Disability.  If the Company determines in good faith that
Executive has become Disabled (as defined below) during the Employment Period,
it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  For purposes of this Agreement, Executive
shall be Disabled if either of the following conditions is met, as determined by
the Board in good faith:
 
- 3 -

--------------------------------------------------------------------------------




(i)             Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or


(ii)             Executive is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(c)           Termination by the Company.  The Company may terminate Executive’s
employment during the Employment Period with or without Cause.  For purposes of
this Agreement, a termination shall be considered to be for “Cause” if it occurs
in conjunction with a determination by the Board that Executive that any of the
following has occurred:
 
(i)           Executive’s conviction of, pleading guilty to, or confession to a
felony or any crime involving any act of dishonesty, fraud, misappropriation or
embezzlement;
 
(ii)           Executive’s misconduct or gross negligence in connection with the
performance of his duties hereunder, including a violation of the Company’s
written policies or Code of Conduct and Ethics;
 
(iii)           Executive’s engaging in any fraudulent, disloyal or
unprofessional conduct which is, or is likely to be, injurious to the Company,
its financial condition, or its reputation;
 
(iv)           Executive’s failure to perform his duties with the Company (other
than any such failure resulting from Executive’s Disability);


(v)           Executive’s failure to meet performance standards which may be
agreed upon by Executive and the Company in writing from time to time (with the
understanding that failure to meet the performance criteria established with
respect to an Annual Bonus or the Milestone-Based Incentive Awards shall not
constitute Cause for purposes of this Agreement); or


(vi)           Employee’s breach of the covenants set forth in Section 12 of
this Agreement, or material breach of any other provisions of this Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
If the Company determines that it has grounds to terminate Executive’s
employment for Cause pursuant to the provisions of clauses (iii), (iv), (v), or
(vi) of this subsection (c), then it will first deliver to Executive a written
notice setting forth with specificity the occurrence deemed to give rise to a
right to terminate his employment for Cause, and Executive will have 20 days
after the receipt of such written notice to cease such actions or otherwise
correct any such failure or breach.  If Executive does not cease such actions or
otherwise correct such failure or breach within such 20-day period, or having
once received such written notice and ceased such actions or corrected such
failure or breach, Executive at any time thereafter again so acts, fails, or
breaches, the Company may terminate the his employment for Cause
immediately.  The Company may terminate Executive’s employment without Cause, or
for Cause pursuant to the provisions of clauses (i) or (ii) of this subsection
(c), immediately.
 
(d)           Termination by Executive.  Executive’s employment may be
terminated by Executive with or without Good Reason.  Executive’s termination
without Good Reason shall require 30 days’ prior written notice to the
Company.  Executive’s termination for Good Reason must occur within a period of
90 days after the occurrence of an event of Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean any of the following, without Executive’s
consent:


(i)           a material diminution in Executive’s Base Salary, which for
purposes of this Agreement shall mean a reduction of more than 10% in the
aggregate (i.e., in excess of $30,000);


(ii)           a material diminution in Executive’s authority, duties, or
responsibilities;


(iii)           a requirement that Executive report to a corporate officer or
employee instead of reporting directly to the Board;


(iv)           the relocation of Executive’s principal office to a facility or
location that is more than fifty (50) miles away from the location of the
Company’s principal office at the Effective Date, as set forth in Section 16(d)
of this Agreement; or


(v)           any other action or inaction that constitutes a material breach by
the Company of this Agreement, including, without limitation, any failure by the
Company to comply with and satisfy Section 13(c) of this Agreement.


A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company a written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 30 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive.  Good Reason shall not
include Executive’s death or Disability.  The parties intend, believe and take
the position that a resignation by the Executive for Good Reason as defined
above effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Code and Treas. Reg. §1.409A-1(n)(2).
 
- 5 -

--------------------------------------------------------------------------------


 
(e)           Notice of Termination.  Any termination by the Company or
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 16(d) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date.  The failure by the Company or Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause or Good Reason shall not waive any right of the Company or
Executive hereunder or preclude the Company or Executive from asserting such
fact or circumstance in enforcing its rights hereunder.
 
(f)           Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated other than by reason of death or
Disability, the date of receipt of the Notice of Termination or any later date
specified therein within 60 days after receipt of the Notice of Termination, as
the case may be, or (ii) if Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of
Executive or the Disability Effective Date, as the case may be.
 
7.           Obligations of the Company upon Termination.
 
                      (a)           Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability.  If, during the
Employment Period, the Company shall terminate Executive’s employment other than
for Cause or Disability, or Executive shall terminate employment for Good
Reason, then and, with respect to the payments and benefits described in clause
(ii) and (iv) below, only if within 45 days after the Date of Termination
Executive shall have executed a release in substantially the form of Exhibit B
hereto and such release shall not have been revoked within such time period:


                                (i)           the Company shall pay to Executive
in a lump sum in cash within 60 days after the Date of Termination, the exact
payment date to be determined by the Company (or such later date as may be
required pursuant to Section 15 hereof), the sum of (1) Executive’s Base Salary
through the Date of Termination to the extent not theretofore paid, and (2) any
accrued vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and


                                (ii)           the Company shall pay to
Executive in a lump sum in cash within 60 days after the Date of Termination,
the exact payment date to be determined by the Company (or such later date as
may be required pursuant to Section 15), a severance payment equal to (A) 25% of
Executive’s Base Salary if the Date of Termination occurs prior to the first
anniversary of the Effective Date or (B) 50% of Executive’s Base Salary if the
Date of Termination occurs on or following the first anniversary of the
Effective Date (either such amount being referred to as the “Severance
Payment”); and
 
- 6 -

--------------------------------------------------------------------------------




                                (iii)           to the extent not theretofore
paid or provided, the Company shall timely pay or provide to Executive any other
amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and


(iv)           any vested portion of the Stock Option shall remain exercisable
by the Executive for a period of one year following the Date of Termination (or,
if earlier, the normal expiration date of the Stock Option), and any unvested
portion of the Stock Option shall lapse and be forfeited without
consideration as of the Date of Termination; and


(v)           any outstanding shares of restricted stock granted to Executive as
a Milestone-Based Award by reason of the achievement of a milestone prior to the
Date of Termination (the “Earned Milestone Awards”) shall become fully vested
and non-forfeitable as of the Date of Termination, and, subject to Section 8(d)
of this Agreement, Executive’s opportunity to earn Milestone-Based Incentive
Awards with respect to any milestone condition which has not been met as of the
Date of Termination (the “Unearned Milestone Opportunity”) shall continue for a
period of three (3) months after the Date of Termination.  To the extent that a
milestone is achieved during such three-month period, the stock relating to such
milestone as set forth on Exhibit A shall be issued to Executive as fully-vested
shares, rather than restricted stock, or, in the Company’s sole discretion, the
Company may pay to Executive an amount in cash equal to the value of such
shares.  Any Unearned Milestone Opportunity which remains unearned at the end of
such three-month period shall expire without consideration.


                      (b)           Death or Disability.  If Executive’s
employment is terminated by reason of Executive’s death or Disability during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive or Executive’s estate
or beneficiaries, as applicable, in a lump sum in cash within 60 days after the
Date of Termination.  With respect to the provision of Other Benefits, the term
“Other Benefits” as used in this Section 7(b) shall include without limitation,
and Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death, disability or retirement benefits, if any, as are applicable to Executive
on the Date of Termination. In addition, in the event of such a termination, any
vested portion of the Stock Option shall remain exercisable by the Executive
and/or his estate or beneficiaries for a period of one year following the Date
of Termination (or, if earlier, the normal expiration date of the Stock Option),
and any unvested portion of the Stock Option shall lapse and be forfeited
without consideration as of the Date of Termination.  In addition, in the event
of such a termination, any outstanding Earned Milestone Awards shall become
fully vested and non-forfeitable to the Executive and/or his estate or
beneficiaries as of the Date of Termination, and, subject to Section 8(d) of
this Agreement, Executive’s opportunity to earn Milestone-Based Incentive Awards
with respect to any Unearned Milestone Opportunity shall continue for a period
of three (3) months after the Date of Termination.  To the extent that a
milestone is achieved during such three-month period, the stock relating to such
milestone as set forth on Exhibit A shall be issued to Executive or Executive’s
estate or beneficiaries, as the case may be, as fully-vested shares, rather than
restricted stock, or, in the Company’s sole discretion, the Company may pay to
Executive or Executive’s estate or beneficiaries an amount in cash equal to the
value of such shares.  Any Unearned Milestone Opportunity which remains unearned
at the end of such three-month period shall expire without consideration.
 
- 7 -

--------------------------------------------------------------------------------




                      (c)           Cause; Resignation Other than for Good
Reason.  If Executive’s employment shall be terminated for Cause during the
Employment Period, or Executive shall resign other than for Good Reason, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive in a lump sum in cash
within 60 days after the Date of Termination.  In addition, in the event of such
a termination, any portion of the Stock Option outstanding as of the Date of
Termination, whether vested or unvested, and any outstanding Earned Milestone
Awards, shall lapse and be forfeited without consideration on the Date of
Termination, and any Unearned Milestone Opportunity shall expire without
consideration on the Date of Termination.


                      (d)           Expiration of Employment Period.  If
Executive’s employment shall be terminated by the Company upon the normal
expiration of the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits.  Accrued Obligations
shall be paid to Executive in a lump sum in cash within 60 days after the Date
of Termination.  In addition, in the event of such a termination, any vested
portion of the Stock Option shall remain exercisable by the Executive and/or his
estate or beneficiaries for a period of one year following the Date of
Termination (or, if earlier, the normal expiration date of the Stock Option),
and any unvested portion of the Stock Option shall lapse and be forfeited
without consideration as of the Date of Termination.  In addition, in the event
of such a termination, any outstanding Earned Milestone Awards shall become
fully vested and non-forfeitable to the Executive and/or his estate or
beneficiaries as of the Date of Termination, and, subject to Section 8(d) of
this Agreement, Executive’s opportunity to earn Milestone-Based Incentive Awards
with respect to any Unearned Milestone Opportunity shall continue for a period
of three (3) months after the Date of Termination.  To the extent that a
milestone is achieved during such three-month period, the stock relating to such
milestone as set forth on Exhibit A shall be issued to Executive or Executive’s
estate or beneficiaries, as the case may be, as fully-vested shares, rather than
restricted stock, or, in the Company’s sole discretion, the Company may pay to
Executive or Executive’s estate or beneficiaries an amount in cash equal to the
value of such shares.  Any Unearned Milestone Opportunity which remains unearned
at the end of such three-month period shall expire
without consideration.  Nothing in this Agreement shall require the Company to
terminate Executive’s employment upon the normal expiration of the Employment
Period.
 
- 8 -

--------------------------------------------------------------------------------




(e)           Resignation.  Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Board and
resignation as an officer of the Company, its subsidiaries and affiliates.
 
8.           Change in Control.
 
(a)           Definition.  For the purposes of this Agreement, a “Change in
Control” shall mean:
 
(i)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the 1934 Act) 30% or more of either (x) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (y) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or


(ii)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the Effective Date by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
- 9 -

--------------------------------------------------------------------------------




(iii)           the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied:  (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 30%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).


(b)           Awards not Assumed or Substituted by Surviving Entity .  Upon the
occurrence of a Change in Control, and except with respect to any awards (or
Unearned Milestone Opportunities) assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control in a
manner approved by the Committee or the Board:


(i)           any outstanding and unvested portion of the Stock Option shall
immediately vest and become fully exercisable, and the Stock Option otherwise
shall be governed by the terms and conditions of its award certificate;


(ii)           any Earned Milestone Awards shall become fully vested and
non-forfeitable; and


(iii)           any Unearned Milestone Opportunity shall expire without
consideration; provided that the Company shall grant to Executive, immediately
prior to the effective time of the Change in Control, (A) 400,000 shares of
vested common stock in the event that Executive has not, as of such time,
previously received any Earned Milestone Awards under milestone #3 (as set forth
on Exhibit A), and (B) 500,000 shares of vested common stock in the event that
Executive has not, as of such time, previously received any Earned Milestone
Awards under milestone #4 (as set forth on Exhibit A), or, in the discretion of
the Company or its successor, the cash equivalent of (a) and (b) above within
sixty (60) days of the Change in Control.
 
- 10 -

--------------------------------------------------------------------------------




(c)           Awards Assumed or Substituted by Surviving Entity.  In the event
that the Stock Option, any Earned Milestone Award, or any Unearned Milestone
Opportunity is assumed by the surviving entity or otherwise equitably converted
or substituted in connection with a Change in Control, then if, within one year
after the effective date of the Change in Control, Executive’s employment is
terminated without Cause or Executive resigns for Good Reason, (i) any
outstanding and unvested portion of the Stock Option shall become fully
exercisable and the Stock Option shall remain exercisable for a period of one
year following the Date of Termination (or, if earlier, the normal expiration
date of the Stock Option), (ii) any Earned Milestone Awards shall become fully
vested and non-forfeitable as of the Date of Termination, (iii) any Unearned
Milestone Opportunity relating to milestones #1, #2, or #5 (as set forth on
Exhibit A) shall continue for a period of three (3) months after the Date of
Termination, and (iv) any Unearned Milestone Opportunities relating to
milestones #3 and #4 (as set forth on Exhibit A) shall continue for a period of
one year after the Date of Termination.  To the extent that a milestone is
achieved during such three-month period under clause (iii) above or such
one-year period under clause (iv) above, as the case may be, the stock relating
to such milestone as set forth on Exhibit A (as further equitably converted or
substituted in connection with the Change in Control) shall be issued to
Executive as fully-vested shares, rather than restricted stock.  Any Unearned
Milestone Opportunity which remains unearned at the end of such three-month
period or such one-year period, as the case may be, shall expire without
consideration.


9.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by Parent or its affiliated companies
and for which Executive may qualify, except as specifically provided
herein.  Amounts that are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.


           10.           Full Settlement; No Mitigation.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.
 
- 11 -

--------------------------------------------------------------------------------




           11.           Mandatory Reduction of Payments in Certain Events.


                      (a)           Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then, prior to the making of any
Payment to Executive, a calculation shall be made comparing (i) the net benefit
to Executive of the Payment after payment of the Excise Tax, to (ii) the net
benefit to Executive if the Payment had been limited to the extent necessary to
avoid being subject to the Excise Tax.  If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”).  The reduction of the Payments due hereunder, if applicable,
shall be made in such a manner as to maximize the economic present value of all
Payments actually made to Executive, determined by the Determination Firm (as
defined in Section 11(b) below) as of the date of the Change in Control using
the discount rate required by Section 280G(d)(4) of the Code.


                      (b)           The determination of whether an Excise Tax
would be imposed, the amount of such Excise Tax, and the calculation of the
amounts referred to Section 12(a)(i) and (ii) above shall be made by an
independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and Executive (the “Determination Firm”)
which shall provide detailed supporting calculations.  Any determination by the
Determination Firm shall be binding upon the Company and Executive.  As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments which Executive was entitled to, but did not receive pursuant to
Section 11(a), could have been made without the imposition of the Excise Tax
(“Underpayment”).  In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive, but no later
than December 31 of the year after the year in which the Underpayment is
determined to exist.


                      (c)           In the event that the provisions of Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 11 shall be of no further force or effect.


           12.           Restrictions on Conduct of Executive.


                      (a)           General.  Executive and the Company
understand and agree that the purpose of the provisions of this Section 12 is to
protect legitimate business interests of the Company, as more fully described
below, and is not intended to impair or infringe upon Executive’s right to work,
earn a living, or acquire and possess property from the fruits of his
labor.  Executive hereby acknowledges that Executive has received good and
valuable consideration for the post-employment restrictions set forth in this
Section 12 in the form of the compensation and benefits provided for
herein.  Executive hereby further acknowledges that the post-employment
restrictions set forth in this Section 12 are reasonable and that they do not,
and will not, unduly impair his ability to earn a living after the termination
of this Agreement.
 
- 12 -

--------------------------------------------------------------------------------




                      In addition, the parties acknowledge: (A) that Executive’s
services under this Agreement require special expertise and talent in the
provision of Competitive Services and that Executive will have substantial
contacts with customers, suppliers, advertisers and vendors of the Company; (B)
that pursuant to this Agreement, Executive will be placed in a position of trust
and responsibility and he will have access to a substantial amount of
Confidential Information and Trade Secrets and that the Company is placing him
in such position and giving him access to such information in reliance upon his
agreement not to compete with the Company during the Restricted Period; (C) that
due to his management duties, Executive will be the repository of a substantial
portion of the goodwill of the Company and would have an unfair advantage in
competing with the Company; (D) that due to Executive’s special experience and
talent, the loss of Executive’s services to the Company under this Agreement
cannot reasonably or adequately be compensated solely by damages in an action at
law; (E) that Executive is capable of competing with the Company; and (F) that
Executive is capable of obtaining gainful, lucrative and desirable employment
that does not violate the restrictions contained in this Agreement.


                      Therefore, subject to the limitations of reasonableness
imposed by law, Executive shall be subject to the restrictions set forth in this
Section 12.


                      (b)           Definitions.  The following capitalized
terms used in this Section 12 shall have the meanings assigned to them below,
which definitions shall apply to both the singular and the plural forms of such
terms:


                      “Competitive Position” means any employment with a
Competitor in which Executive will use or is likely to use any Confidential
Information or Trade Secrets, or in which Executive has duties for such
Competitor that involve Competitive Services and that are the same or similar to
those services actually performed by Executive for the Company.


                      “Competitive Services” means the business of acquiring,
developing and commercializing pharmaceutical products directly in competition
with the Company’s products.


                      “Competitor” means any Person engaged, wholly or in part,
in providing Competitive Services.


                      “Confidential Information” means all information regarding
the Company, its activities, business or clients that is the subject of
reasonable efforts by the Company to maintain its confidentiality and that is
not generally disclosed by practice or authority to persons not employed by the
Company, but that does not rise to the level of a Trade Secret.  “Confidential
Information” shall include, but is not limited to, financial plans and data
concerning the Company; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; product
development techniques or plans; customer lists; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans.  “Confidential Information” shall not include information
that has become generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company.  This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.
 
- 13 -

--------------------------------------------------------------------------------




                      “Determination Date” means the date of termination of
Executive’s employment with the Company for any reason whatsoever or any earlier
date (during the Employment Period) of an alleged breach of the Restrictive
Covenants by Executive.


                      “Person” means any individual or any corporation,
partnership, joint venture, limited liability company, association or other
entity or enterprise.


                      “Principal or Representative” means a principal, owner,
partner, shareholder, joint venturer, investor, member, trustee, director,
officer, manager, employee, agent, representative or consultant.


                      “Protected Customers and Providers” means any Person to
whom the Company has sold its products or services or solicited to sell its
products or services during the twelve (12) months prior to the Determination
Date, or any service provider, vendor or supplier with whom the Company
conducted business or solicited to conduct business during the twelve (12)
months prior to the Determination Date.


                      “Protected Employees” means employees of the Company who
were employed by the Company at any time within six (6) months prior to the
Determination Date.


                      “Restricted Period” means the Employment Period plus a
period extending after the termination of Executive’s employment with the
Company equal to one year.


                      “Restrictive Covenants” means the restrictive covenants
contained in Section 12(c) hereof.


                      “Trade Secret” means all information, without regard to
form, including, but not limited to, technical or nontechnical data, a formula,
a pattern, a compilation, a program, a device, a method, a technique, a drawing,
a process, financial data, financial plans, product plans, distribution lists or
a list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information:  (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (B) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.  Without
limiting the foregoing, Trade Secret means any item of confidential information
that constitutes a “trade secret(s)” under the common law or statutory law of
the State of Georgia.
 
- 14 -

--------------------------------------------------------------------------------




                      (c)           Restrictive Covenants.


                      (i)           Restriction on Disclosure and Use of
Confidential Information and Trade Secrets.  Executive understands and agrees
that the Confidential Information and Trade Secrets constitute valuable assets
of the Company and its affiliated entities, and may not be converted to
Executive’s own use.  Accordingly, Executive hereby agrees that Executive shall
not, directly or indirectly, at any time during the Restricted Period reveal,
divulge, or disclose to any Person not expressly authorized by the Company any
Confidential Information, and Executive shall not, directly or indirectly, at
any time during the Restricted Period use or make use of any Confidential
Information in connection with any business activity other than that of the
Company.  Throughout the term of this Agreement and at all times after the date
that this Agreement terminates for any reason, Executive shall not directly or
indirectly transmit or disclose any Trade Secret of the Company to any Person,
and shall not make use of any such Trade Secret, directly or indirectly, for
himself or for others, without the prior written consent of the Company.  The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.


                      Anything herein to the contrary notwithstanding, Executive
shall not be restricted from disclosing or using Confidential Information that
is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.


                      (ii)           Nonsolicitation of Protected
Employees.  Executive understands and agrees that the relationship between the
Company and each of its Protected Employees constitutes a valuable asset of the
Company and may not be converted to Executive’s own use.  Accordingly, Executive
hereby agrees that during the Restricted Period Executive shall not directly or
indirectly on Executive’s own behalf or as a Principal or Representative of any
Person or otherwise, solicit or induce any Protected Employee to terminate his
employment relationship with the Company or to enter into employment with any
other Person.


                      (iii)           Restriction on Relationships with
Protected Customers and Providers.  Executive understands and agrees that the
relationship between the Company and each of its Protected Customers and
Suppliers constitutes a valuable asset of the Company and may not be converted
to Executive’s own use.  Accordingly, Executive hereby agrees that, during the
Restricted Period, Executive shall not, without the prior written consent of the
Company, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away or attempt to solicit,
divert or take away a Protected Customer for the purpose of providing or selling
Competitive Services; provided, however, that the prohibition of this covenant
shall apply only to Protected Customers and Suppliers with whom Executive had
Material Contact on the Company’s behalf during the twelve (12) months
immediately preceding the termination of his employment hereunder.  For purposes
of this Agreement, Executive had “Material Contact” with a Protected Customer if
(a) he had business dealings with the Protected Customer on the Company’s
behalf; (b) he was responsible for supervising or coordinating the dealings
between the Company and the Protected Customer; or (c) he obtained Trade Secrets
or Confidential Information about the customer as a result of his association
with the Company, and, provided further, that the prohibition of this covenant
shall not apply to the conduct of general advertising activities.
 
- 15 -

--------------------------------------------------------------------------------




                      (iv)           Noncompetition with the Company.  In
consideration of the compensation and benefits being paid and to be paid by the
Company to Executive hereunder and the Stock Option and Milestone-Based
Incentive Awards, Executive hereby agrees that, during the Restricted Period,
Executive will not, without prior written consent of the Company, directly or
indirectly seek or obtain a Competitive Position with a Competitor; provided,
however, that the provisions of this Agreement shall not be deemed to prohibit
the ownership by Executive of not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Exchange Act, which investment does not exceed 3% of Executive’s net
worth.


                      (d)           Enforcement of Restrictive Covenants.



 
(i)
Rights and Remedies Upon Breach.  In the event Executive breaches, or threatens
to commit a breach of, any of the provisions of the Restrictive Covenants, the
Company shall have the right and remedy to enjoin, preliminarily and
permanently, Executive from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company.  Such right and remedy shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company at law or in equity.




 
(ii)
Severability of Covenants.  Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects.  The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants.  Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement.  If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 
- 16 -

--------------------------------------------------------------------------------


 

 
(iii)
Reformation.  The parties hereunder agree that it is their intention that the
Restrictive Covenants be enforced in accordance with their terms to the maximum
extent possible under applicable law.  The parties further agree that, in the
event any court of competent jurisdiction shall find that any provision hereof
is not enforceable in accordance with its terms, the court shall reform the
Restrictive Covenants such that they shall be enforceable to the maximum extent
permissible at law.




 
(iv)
Elective Right of the Company.  In the event that Executive challenges the
enforceability of the Restrictive Covenants (or asserts an affirmative defense
to an action seeking to enforce the Restrictive Covenants) based on an argument
that the Restrictive Covenants are (x) not enforceable as a matter of law, (y)
unreasonable in geographical scope or duration or (z) void as against public
policy, the Company shall have the right (1) to cease making the payments
required under Section 7(a) above and, upon demand, to have Executive repay,
within 10 business days of any such demand, any such payments already made.  Any
right afforded to, or exercised by, the Company hereunder shall in no way affect
the enforceability of the Restrictive Covenants or any other right of the
Company hereunder.  Nothing in this Section 12(d)(iv) shall be construed to
preclude a challenge by Executive (or a defense against) the application of the
Restrictive Covenants as to a particular set of facts and circumstances (as
opposed to the arguments enumerated above).



13.           Successors.


                      (a)           This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


                      (b)           This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.


                      (c)           The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
- 17 -

--------------------------------------------------------------------------------




           14.           Cooperation.  Executive shall provide Executive’s
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) which relates to events occurring during
Executive’s employment hereunder.  This provision shall survive any termination
of this Agreement.  The Company shall reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection with Executive’s performance of
obligations under this Section 15 at the request of the Company.  If Executive
is entitled to be paid or reimbursed for any expenses under this Section 14, the
amount reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred.  Executive’s obligations under this Section 15,
and Executive’s rights to payment or reimbursement of expenses pursuant to this
Section 15, shall expire at the end of ten years after the Date of Termination
and such rights shall not be subject to liquidation or exchange for another
benefit.


15.          Code Section 409A .


(a)           General.  This Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code). Nevertheless, the tax
treatment of the benefits provided under the Agreement is not warranted or
guaranteed.  Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Executive as a result of the application of Section
409A of the Code.


(b)           Definitional Restrictions.  Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable hereunder, or a different
form of payment would be effected, by reason of a Change in Control or the
Executive’s Disability or termination of employment, such amount or benefit will
not be payable or distributable to the Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event,” “disability” or “separation from service,” as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise.  This provision does not prohibit the vesting
of any amount upon a Change in Control, Disability or termination of employment,
however defined.  If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Section 409A-compliant “change
in control event,” “disability” or “separation from service,” as the case may
be, or such later date as may be required by subsection (c) below.  If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.
 
- 18 -

--------------------------------------------------------------------------------




(c)           Six-Month Delay in Certain Circumstances.  Notwithstanding
anything in this Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Agreement by
reason of Executive’s separation from service during a period in which he is a
Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)           the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Executive’s separation
from service (or, if Executive dies during such period, within 30 days after
Executive’s death) (in either case, the “Required Delay Period”); and


(ii)           the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder:
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.
 
- 19 -

--------------------------------------------------------------------------------




           16.           Miscellaneous.


                      (a)           Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to principles of conflict of laws.


                      (b)           Captions. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.


                      (c)           Amendments.  This Agreement may not be
amended or modified otherwise than-by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


                      (d)           Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
 

 
If to Executive:
Ron Bentsur
       
212 Highwood Avenue
     
 
Tenafly, NJ  07670
               
With a copy to:
David L. Weissman, Esq.
       
Reed Smith LLP
 
 
   
599 Lexington Avenue, 22nd  Fl.
 
 
   
New York, NY  10022
 
 
           
If to the Company:
Keryx Biopharmaceuticals, Inc.
       
750 Lexington Ave.
     
 
20th Floor
     
 
New York, NY  10022
       
Attention: Corporate Secretary
   

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


                      (e)           Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.


                      (f)           Withholding.  The Company may withhold from
any amounts payable under this Agreement such Federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.


                      (g)           Waivers.  Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
 
- 20 -

--------------------------------------------------------------------------------




(h)           Entire Agreement.  Except as provided herein, this Agreement
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and, from and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.
 
(i)           Arbitration.  In the event that a dispute arises between the
parties regarding the formation, interpretation and/or the terms and conditions
of this agreement and/or if there arises any other claim or legal dispute
between the parties, with the exception of disputes involving the enforcement of
the Non Compete or Confidential Information/Solution (the "Dispute"), the
complaining party shall submit the Dispute in writing to the other party for
resolution.  If the Dispute is not resolved between the parties within thirty
(30) days of the date the Dispute is submitted in writing to the other party,
the complaining party must make a demand for final and binding arbitration in
New York, New York before an arbitrator pursuant to Labor Arbitration Rules of
the American Arbitration Association in effect at the time of the Dispute (the
"AAA Rules") if the complaining party wishes to pursue the Dispute (“Demand for
Arbitration”).  The parties expressly understand that by agreeing to this
Arbitration provision, they are agreeing to waive any rights to a civil action
and/or jury trial regarding any Disputes between them.  The parties shall share
all costs, filing fees, and administrative fees for the arbitration equally as
they come due; the parties shall be responsible for their own attorneys' fees,
witness fees, and travel costs.  The arbitrator shall have the authority to rule
on any and all issues properly presented in the Demand for Arbitration and/or
pursuant to the AAA Rules and may award any and all relief provided under
applicable law.  The arbitrator’s award may be enforced, vacated, modified or
corrected as set forth in the Federal Arbitration Act, 9 U.S.C § 1 et seq.  This
Agreement shall be governed by the Federal Arbitration Act, 9 U.S.C § 1 et seq.,
as amended, and the applicable rules of the American Arbitration Association set
forth in this Agreement.  This Agreement shall be binding upon, and shall inure
to the benefit of Executive, the Company and their respective permitted
successors and assigns.
 
           IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 

     
 
 
/s/ Ron Bentsur       Ron Bentsur               KERYX BIOPHARMACEUTICALS, INC.  
            By: /s/ James F. Oliviero  


- 21 -

--------------------------------------------------------------------------------




Exhibit A


Milestone-Based Incentive Awards


Upon achievement of a milestone performance goal during the Milestone Period,
the Company will grant to Executive an award of restricted stock, as described
below.


 
1.
$1.00 Share Price Milestone.  Upon first achievement of a $1.00 share price for
120 consecutive days (based upon average closing price of the Company’s common
stock on NASDAQ for a 120-day period after the Effective Date), Executive will
be granted 100,000 shares of restricted stock, which will vest in equal
installments over each of the first three anniversaries the date of grant
provided that Executive remains an employee of the Company during such vesting
period, subject to acceleration under Sections 7 and 8 of this Agreement.



 
2.
$2.50 Share Price Milestone.  Upon first achievement of a $2.50 share price for
120 consecutive days (based upon average closing price of the Company’s common
stock on NASDAQ for a 120-day period after the Effective Date), Executive will
be granted 250,000 shares of restricted stock, which will vest in equal
installments over each of the first three anniversaries the date of grant
provided that Executive remains an employee of the Company during such vesting
period, subject to acceleration under Sections 7 and 8 of this
Agreement.  Achievement of milestone #2 also will result in the achievement of
milestone #1, to the extent that milestone #1 had not previously been achieved
and will result in 100,000 shares of restricted stock immediately vesting upon
the achievement of Milestone 2.



 
3.
NDA Milestone.  Upon the first to occur of (a) the Company’s filing of an
accepted new drug application (NDA) with the U.S. Food and Drug Administration
(FDA) for Zerenex or Perifosine, or (b) the Company’s outlicensing of Zerenex or
Perifosine in the U.S. to a third party, provided that the license is approved
by the Board and grants to the third party the right to file an NDA with respect
to Zerenex or Perifosine, then Executive will be granted 400,000 shares of
restricted stock, which will vest in equal installments over each of the first
three anniversaries the date of grant provided that Executive remains an
employee of the Company during such vesting period, subject to acceleration
under Sections 7 and 8 of this Agreement.  This milestone #3 may be achieved
with respect to NDAs or qualifying outlicenses for multiple indications of the
same product; provided that if this milestone #3 is earned with respect to an
indication of a product, it shall not be earned again upon subsequent outlicense
of the product relating to such indication.



 
4.
Commercial Sales Milestone.  Upon the first to occur of (a) the Company’s first
commercial sale of Zerenex or Perifosine in the U.S. off of an approved NDA, (b)
the Company’s receipt of the first royalty upon the commercial sale of Zerenex
or Perifosine in the U.S. by a partner to whom the Company has sold exclusive or
non-exclusive commercial rights, or (c) the Company’s complete outlicensing of
the entire product rights of Zerenex or Perifosine in the U.S., as approved by
the Board, then Executive will be granted 500,000 shares of restricted stock,
which will vest on the first anniversary of the date of grant provided that
Executive remains an employee of the Company during such vesting period, subject
to acceleration under Sections 7 and 8 of this Agreement.  This milestone #4 may
be earned both for Zerenex and for Perifosine.  Upon achievement of this
milestone #4 with respect to a product, the restricted stock granted for one
(and only one) indication of the product under milestone #3 will vest in full.



 
5.
Foreign Market Licensing Milestone.  Upon each event of the Company’s
outlicensing Zerenex in a foreign market, other than Japan, resulting in a
greater than $10 million non-refundable cash payment to the Company with a gross
deal value to the Company of at least $50 million, Executive will be granted
100,000 shares of restricted stock, which will vest in equal installments over
each of the first three anniversaries the date of grant provided that Executive
remains an employee of the Company during such vesting period, subject to
acceleration under Sections 7 and 8 of this Agreement.

 

--------------------------------------------------------------------------------

